United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, OAKLAND POSTAL
& DISTRIBUTION CENTER, Oakland, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1944
Issued: January 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant filed a timely appeal from a May 3, 2007 decision of the
Office of Workers’ Compensation Programs that denied her claim for disability compensation
for the period December 11, 2006 to January 29, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she was
entitled to compensation for temporary total disability from December 11, 2006 to January 29,
2007, as a result of her April 18, 2006 employment injury.
FACTUAL HISTORY
On July 12, 2006 appellant, then a 59-year-old registry clerk, filed a traumatic injury
claim stating that she sustained left leg pain and back pain and spasms on April 18, 2006, when a
coworker lost his balance and fell against the back of her chair. She did not initially stop work.

On May 25, 2006 Dr. David Wren, a Board-certified orthopedic surgeon, noted
appellant’s complaints of low back pain. He found that appellant had neck and back muscle
spasms and reduced motion. In an August 1, 2006 report, Dr. Susan Lambert, a Board-certified
occupational medicine specialist, explained that appellant related that a coworker fell against the
back of her chair, pushing her into her desk. She diagnosed lumbosacral strain and noted that
appellant had a history of disc disease. On August 15, 2006 Dr. Jeffrey Lee Gao, a general
practitioner, diagnosed lumbosacral strain and noted that appellant was advised to work modified
duty.
On February 4, 2007 the employing establishment offered appellant a modified-duty
assignment. Appellant accepted the assignment on February 13, 2007.
In a February 12, 2007 duty status report, Dr. Wren noted magnetic resonance imaging
(MRI) “scan findings, surgical findings, abnormal physical findings” and diagnosed lumbar disc
disease, carpal tunnel syndrome and bursitis tendinitis. He advised that appellant was able to
work with restrictions.
On March 11, 2007 appellant filed a claim for compensation for leave without pay and
other wage loss from December 11, 2006 to January 29, 2007.
On March 29, 2007 the Office accepted appellant’s claim for lumbosacral strain. By
correspondence dated the same day, the Office requested additional information concerning
appellant’s claim for disability compensation.
Appellant provided a January 19, 2007 note from Dr. Wren stating that appellant was
seen in his office on the same day “for her job injury.” Dr. Wren stated that appellant was
released to work with restrictions effective January 20, 2007.
By decision dated May 3, 2007, the Office denied appellant’s claim for disability
compensation for the period December 11, 2006 to January 29, 2007 on the grounds that she did
not submit medical evidence in support of her claim for wage loss.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim, including that any specific condition
or disability for which she claims wage-loss compensation is causally related to the employment
injury.2 Compensation for wage loss is available only for periods during which an employee’s
accepted condition prevents her from earning his wages.3 Even if the Office has accepted that
appellant sustained an injury in the performance of duty, appellant still has the burden of
establishing that her accepted condition resulted in disability during the specific periods for

1

5 U.S.C. § 8101 et seq.

2

Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

Judith A Cariddo, 55 ECAB 348 (2004); see also 20 C.F.R. § 10.500(a).

2

which she is claiming compensation.4 Whether a particular injury causes an employee to be
disabled for work and the duration of that disability are medical issues that must be proven by a
preponderance of the reliable, probative and substantial medical evidence.5
ANALYSIS
The Board finds that appellant did not meet her burden of proof in establishing that she
was entitled to compensation for total disability from December 11, 2006 to January 29, 2007.
The record reflects that the Office accepted her claim for lumbosacral strain. However, appellant
did not provide medical evidence supporting that she was totally disabled from work from
December 11, 2006 to January 29, 2007 due to her accepted injury.6
Appellant submitted several medical reports in support of her claim. Dr. Wren’s May 25,
2006 report, Dr. Lambert’s August 1, 2006 report and Dr. Gao’s August 15, 2006 report all
supported appellant’s claim for lumbosacral strain, which the Office accordingly accepted.
However, these reports predated appellant’s claimed disability from December 11, 2006 to
January 29, 2007 and therefore do not apply to the instant issue.
On January 19, 2007 Dr. Wren stated that appellant was seen in his office on that date in
relation to her “job injury.” However, he did not detail whether a physical examination was
performed and what treatment, if any, was administered. He did not explain if work restrictions
were due to the employment injury. Moreover, Dr. Wren’s statement that he saw appellant on
January 19, 2007 is not sufficient to establish that she was totally disabled from work either on
that date or on any other date between December 11, 2006 and January 29, 2007. He did not
state unequivocally that appellant was totally disabled during the time period claimed and did not
provide a full explanation of how her disability, if any, related to her April 18, 2006 employment
injury.
Appellant also provided a February 12, 2007 duty status report from Dr. Wren, who
diagnosed lumbar disc disease, carpal tunnel syndrome and bursitis tendinitis. However,
Dr. Wren did not address appellant’s disability, if any, between December 11, 2006 and
January 29, 2007. He neither stated that appellant was totally incapacitated during that time nor
explained why she was unable to work, if indeed she was disabled. Because Dr. Wren’s
February 12, 2007 duty status report does not offer an opinion on appellant’s claimed disability
and the causes thereof, it is not probative on the issue of whether she is entitled to compensation
for total disability from work between December 11, 2006 and January 29, 2007.

4

Dorothy J. Bell, 47 ECAB 624 (1996).

5

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

6

On appeal, appellant submitted additional medical evidence. The Board, however, notes that it cannot consider
this evidence for the first time on appeal because the Office did not consider this evidence in reaching its final
decision. The Board’s review is limited to the evidence in the case record at the time the Office made its final
decision. 20 C.F.R. § 501.2(c).

3

CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
was entitled to compensation for temporary total disability from December 11, 2006 to
January 29, 2007.
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

